Citation Nr: 1012499	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
disabling for service-connected residuals, compression 
fracture, C7 vertebra.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1967, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the Department 
of Veterans Affairs (VA), Nashville, Tennessee, Regional 
Office (RO), which continued a 10 percent disability rating 
for the service-connected residuals, compression fracture, 
C7 vertebra, disability.  The Veteran disagreed with such 
decision and subsequently perfected an appeal.   

In a January 2009 rating decision, the RO granted an 
increased rating of 20 percent for the Veteran's service-
connected cervical spine disability, effective November 8, 
2007 based on a clear and unmistakable error in the July 
2008 Rating Decision, which failed to take into account the 
Veteran's combined range of motion in assessing the 
increased rating claim.  Although the RO granted an 
increased rating, a 20 percent disabling rating is less than 
the maximum available rating; thus, the issue of entitlement 
to an increased rating for residuals, compression fracture, 
C7 vertebra remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Hence, the issue is as captioned above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased rating in excess of 20 
percent disabling for his service-connected residuals, 
compression fracture, C7 vertebra, disability.  Based on 
review of the record, the Board finds that further 
development is necessary.  

Review of the record reveals that the Veteran last underwent 
a VA examination of the spine in January 2008, and the 
record contains subsequent statements from the Veteran to 
the effect that his cervical spine disability has worsened.  
See August 2008 Type-Written Statement from the Veteran 
(Notice of Disagreement); January 2009 "Appeal to Board," VA 
Form 9 (Substantive Appeal).  Thus, the Board finds that a 
more contemporaneous VA examination is needed in order to 
assess the current severity of the Veteran's service-
connected cervical spine disability.  The fulfillment of the 
duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical 
examinations and treatment in order to conduct a complete 
evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2009).  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the 
RO is required.  38 C.F.R. § 19.9(a)(1) (2009).

During the pendency of this appeal, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  As such, the Rice case must be considered 
in readjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the 
Veteran's current treatment records 
regarding his cervical spine disability 
from the Nashville VAMC, beginning 
January 2009, and associate these 
records with the claims folder.     

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.
2.  After the above development has been 
completed and all outstanding records 
have been associated with the claims 
file, the Veteran should be afforded a 
VA examination to determine the current 
nature and severity level of his 
service-connected cervical spine 
disability.

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
studies, deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.

The examiner is specifically requested 
to describe applicable ranges of motion 
(flexion, extension, rotation, and 
combined range of motion) in terms of 
degrees.  

The examiner should also indicate (a) 
whether there is ankylosis of the 
cervical spine, and if so, whether the 
ankylosis is favorable or unfavorable 
(38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the 
Spine); and (b) whether there is 
intervertebral disc syndrome (IDS) of 
the cervical spine that is related to 
the Veteran's service-connected cervical 
spine disability or his active duty 
service, and if so, the frequency and 
duration of any incapacitating episodes 
(38 C.F.R. § 4.71a, Formula for Rating 
IDS Based on Incapacitating Episodes).

The examiner should also comment on the 
effects of pain, weakness and 
exacerbating episodes on range of motion 
and functionality and the extent the 
Veteran's service-connected cervical 
spine disability affects his ability to 
work. 
The claims folder, a copy of this 
REMAND, and a copy of the general 
rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the 
examiner prior to the examinations.  
All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.   

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's claim of 
entitlement to an increased rating in 
excess of 20 percent disabling for 
residuals, compression fracture, C7 
vertebra.  All applicable laws and 
regulations should be considered, 
including consideration of Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, 
failure to cooperate 


by not attending the requested VA examinations may result in 
an adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


